Citation Nr: 0805074	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  00-06 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for folliculitis.

2.  Entitlement to an initial compensable evaluation for 
fracture of proximal interphalangeal joint, left index 
finger.


REPRESENTATION

Veteran represented by:  Nevada Commission for Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1985 to 
June 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDINGS OF FACT

1.  Prior to September 7, 2000, folliculitis did not result 
in ulceration or extensive exfoliation or crusting or 
systemic or nervous manifestations.

2.  From September 7, 2000 to September 26, 2000, 
folliculitis was manifested by ulceration.

3.  From September 26, 2000  to August 30, 2002, folliculitis 
did not result in ulceration or extensive exfoliation or 
crusting or systemic or nervous manifestations.  

4.  The evidence since August 30, 2002 shows that 
folliculitis affects less than 40 percent of the entire body 
or 40 percent of exposed areas and does not require constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs and does not result in 
ulceration or extensive exfoliation or crusting or systemic 
or nervous manifestations.  

5.  The veteran's fracture of proximal interphalangeal joint, 
left index finger is manifested by reduced flexion and 
residual stiffness of the finger.




CONCLUSIONS OF LAW

1.  Prior to September 9, 2000  the criteria for an initial 
rating in excess of 30 percent for folliculitis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.118 Diagnostic Code 7806 (2001).

2.  A 50 percent rating is warranted for folliculitis from 
September 9, 2000 to September 26, 2000.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.118 Diagnostic Code 7806 (2001).
  
3.  A rating in excess of 30 percent for folliculitis is not 
warranted after September 26, 2000.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.118 Diagnostic Code 
7806 (2007);  Diagnostic Code 7806 (2001).

4.  A 10 percent rating is warranted for fracture of proximal 
interphalangeal joint, left index finger. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Code 
5225 (2002); 5229 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  The 
Court held that, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  The Court held that a claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip. op. at 5-
6.  

A.  Duty to Notify

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for the Federal Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision on appeal was issued prior to the 
enactment of the VCAA.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In this case, a January 2002 letter provided notice of the 
information and evidence required to substantiate his claims 
for increased ratings and explained VA's duty to assist with 
the development of the claims.  This letter advised the 
veteran what evidence VA was responsible for obtaining, as 
well as what evidence VA would assist the veteran in 
obtaining.  It also advised the veteran to submit any 
relevant medical records in his possession.  

Here, the veteran was not provided with notice of the 
information and evidence necessary to establish a disability 
rating or effective date as required by Dingess.   In 
addition, the January 2002 VCAA notice letter did not 
specifically advise the veteran of the criteria for 
entitlement to higher ratings.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. 

In Vazquez-Flores, the Federal Circuit held that 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim...served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
slip op. at 9.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
February 2003 and January 2005 SSOC's provided the veteran 
with the text of the applicable rating criteria and stated 
what evidence was required to establish entitlement to the 
next higher rating.  After the SSOC's were issued, the 
veteran had an opportunity to submit additional argument and 
evidence prior to certification to the Board.    

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B. Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The service 
medical records and relevant post-service records identified 
by the veteran have been obtained and associated with the 
claims file.  The veteran has not identified any evidence 
that remains outstanding.  The veteran has been afforded 
several VA examinations.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  




II.  Analysis of Claims

A. Disability Ratings Generally

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



B.  Rating criteria - index finger 

The rating criteria for limitation of motion of individual 
fingers of the hand were revised effective August 26, 2002.  
See 67 Fed. Reg. 487784 (July 26, 2002).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent or direction from the VA Secretary to the contrary.  
The veteran is entitled to the application of the version of 
the regulation that is most favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied prior to the effective date of the 
new criteria.  See VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. 
Reg. 33422 (2000).

Under the criteria in effect prior to August 26, 2002, 38 
C.F.R. § 4.71a, under Diagnostic Code 5225, a compensable (10 
percent) rating  was warranted for favorable or unfavorable 
ankylosis of the index finger, whether major (dominant) and 
minor.  38 C.F.R. § 4.71a, Diagnostic Code 5225 (2001).  

Under the revised criteria in effect since August 26, 2002, 
Diagnostic Code 5225 provides for a maximum disability rating 
of 10 percent for ankylosis of the index finger, either 
favorable or unfavorable, whether major (dominant) or minor.  
38 C.F.R. § 4.71a, Diagnostic Code 5225 (2007).

Under the revised criteria, Diagnostic Code 5229 provides 
that a zero percent rating is assignable for limitation of 
motion of the index or long finger, major (dominant) or 
minor.  A 10 percent rating is assignable when there is a gap 
of one inch (2.5 centimeters) or more between the fingertip 
and the proximal transverse crease.  38 C.F.R. 4.71a, 
Diagnostic Code 5229 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2007).

With respect to joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  See 38 C.F.R. § 4.45.  
The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2007).

C. Analysis - increased rating for left index finger 
disability

The RO has assigned a non-compensable (zero percent) rating 
for the veteran's left index finger disability pursuant to 
Diagnostic Codes 5225 and 5229.    

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant. The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes. 38 C.F.R. § 4.69 (2007).  The evidence 
reflects that the veteran is left-handed.

The service medical records show that the veteran was seen in 
the orthopedic clinic in November 1989 for treatment of a 
left index finger injury.  A physician assessed fracture of 
the proximal phalanx left index finger.  The report of the 
March 1995 separation examination reflects that decreased 
range of motion of the left index finger PIP joint was noted.  

Upon VA examination in October 1998, the veteran reported 
decreased range of motion in the left index finger.  He 
denied pain.  The veteran reported that the decreased range 
of motion of the finger caused difficulty when shooting for 
recreation.  He was trying to get on the police force and 
reported that this might cause a problem because he was left-
handed and this was his trigger finger.  The VA examiner 
noted that there were no anatomical defects other than the 
PIP joint being slightly enlarged in comparison to the right 
side.  The veteran was able to touch the tip of his thumb to 
the tips of his fingers bilaterally.  He was able to grasp, 
push, pull, twist, probe, write, touch and express with the 
finger without problems.  Range of motion testing revealed 
flexion of the PIP joint to 75 degrees.  Flexion was to 40 
degrees at the DIP joint, and the veteran had full range of 
motion at the MCP joint.  The VA examiner diagnosed status 
post fracture of the left second proximal phalanx with 
decreased range of motion.  

An October 1998 x-ray report noted a history of left hand 
pain.  Impression was normal left hand except for a remote 
fracture of the second proximal phalanx.

At a November 2000 VA examination,  the veteran denied any 
pain in the hand.  There was no history of flare-ups of joint 
pain.  There were no precipitating or alleviating factors.  
On physical examination, there were no anatomical defects in 
the left index finger or the hand.  There was no scar and no 
fixed deformity of the finger.  There was normal motion of 
the thumb and all fingers except the index finger.  The tip 
of the thumb could approximate the fingers.  The tips of the 
fingers were aligned in the medial transverse fold of the 
palm except the left index finger which was lying within half 
an inch of the medial transverse fold of the palm except the 
left index finger which was lying within half an inch of the 
median transverse fold of the palm.  There was no swelling or 
tenderness of the left index finger.  The movements of the 
joints were pain free.  There was no weakness in the strength 
of the index finger.  The examiner noted normal hand strength 
and dexterity, except for residual stiffness of the proximal 
interphalangeal joint of the left index finger.  Flexion was 
limited to 75 degrees with full extension.  There was no 
evidence of fatigue, weakness, or lack of endurance on 
repetitive use of the hand and no evidence of flare-ups.  The 
examiner diagnosed residual minimal stiffness of the proximal 
interphalangeal joint, index finger, left hand.  The examiner 
stated that the stiffness was negligible and did not cause 
dysfunction of the hand.

At a December 2004 VA examination, the veteran's complaints 
included decreased flexion and tightness of the left index 
finger.  The veteran reported that his finger was aggravated 
by pulling a trigger when using a weapon.  He reported some 
difficulty lifting weights due to decreased flexion of the 
finger.  He denied driving, toilet, eating, grooming, hygiene 
or occupational impairment.  He denied splinting, surgery, 
bracing or injections.  

On physical examination, the examiner noted that there was no 
fatigue, weakness, impaired endurance following repetitive 
use, no ankylosis and no gap palm tip of finger to palm.  
Range of motion findings included left MP index finger to 90 
degrees; PIP zero to 70 degrees and DIP zero to 65 degrees.  
The examiner diagnoses included healed proximal phalanx, left 
index finger, without subluxation or instability and reported 
history of interarticular involvement.

The Board has considered both the new and old rating 
criteria.  The medical evidence does not demonstrate 
favorable or unfavorable ankylosis of the left index finger 
or a compensable limitation of motion.  Additionally, the 
evidence does not show that there is a gap of more than one 
inch between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible.  
Accordingly, the manifestations of the veteran's left index 
finger disability do not meet the schedular criteria for a 
compensable disability rating.  However, the evidence shows 
that the veteran has reduced flexion, tightness and stiffness 
of the left index finger.  Therefore, the Board concludes 
that a 10 percent disability is warranted.  38 C.F.R. §§ 4.40 
4.45, 4.59; DeLuca, 8 Vet. App. at 202.  

C. Rating criteria - skin disabilities  

There is no diagnostic code that specifically pertains to 
folliculitis.  The veteran's skin condition has been rated by 
analogy to DC 7806, which pertains to eczema. 

Effective August 30, 2002, VA amended the criteria for rating 
skin disabilities.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
Accordingly, the Board is required to consider the veteran's 
increased evaluation claims pursuant to both the former and 
revised schedular rating criteria.  For the period prior to 
the effective date of the amendment, however, the Board must 
apply the former version of the regulation. VAOPGCPREC 3- 
2000 (April 10, 2000), 65 Fed. Reg. 33,422 (2000).

Prior to August 30, 2002, Diagnostic Code 7806 provided that 
a 30 percent evaluation was assignable with constant 
exudation or itching, extensive lesions or marked 
disfigurement.  A 50 percent evaluation was assignable with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  38 
C.F.R. § 4.118, DC 7806 (2001).

According to the amended criteria in effect since August 30, 
2002, a 30 percent evaluation is assignable when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation is 
assignable when more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period.  38 C.F.R. § 4.118, DC 7806 (2007).

D.  Analysis - increased rating for folliculitis

The veteran seeks an increased evaluation for service-
connected folliculitis.  He states that he has constant 
itching and scalp problems due to this condition.  

The service medical records reflect that the veteran was seen 
on several occasions with complaints of itching and bumps on 
the scalp and was diagnosed with seborrheic dermatitis.  

On VA examination in October 1998, the VA examiner noted 
multiple erythematous pustules throughout the scalp.  The 
examiner noted no ulceration, exfoliation or crusting.  There 
were no associated systemic or nervous manifestations.

On VA examination in September 7, 2000, A VA examiner noted 
that folliculitis involved approximately 60 percent of the 
scalp in various stages of eruption  They were at various 
stages of ulceration with some pus and crusting.  The veteran 
reported that he had no notable systemic or nervous 
manifestations.  The examiner indicated that the rash was 
non-disfiguring and there were no disfiguring scars present.  
The veteran reported that his condition was treated with 
bacitracin ointment.  

A VA outpatient treatment record dated September 26, 2000, 
reflects that there were multiple follicular areas with 
resolving folliculitis symptoms with one small pustule.  A 
physician assessed mild folliculitis.  

VA treatment records dated in January 2002 noted healed scalp 
dermal areas with no exudate.  The assessment was chronic 
scalp dermatitis.

At a December 2004 VA examination, the veteran reported that 
he had experienced ongoing sores on his scalp with severe 
itching since 1991 or 1992.  He reported that he had also 
developed a rash on his face mostly around his nose and was 
treated with topical medication.  He reported using shampoo 
of different strengths in the coal tar line.  The veteran 
reported that this problem was continuous and had never 
disappeared.  

On physical examination, the examiner noted several enlarged 
hair follicles of the scalp with a scaly rash in the folds of 
the nose bilaterally.  The rash covered 20 percent of the 
scalp and ten percent of the face.  The examiner stated that 
the rash covered one percent of the body surface area.  

After considering the evidence including the veteran's 
statements and private and VA medical records and VA 
examination reports, the Board concludes an increased rating 
for folliculitis is not warranted prior to September 7, 2000.   
Prior to September 7, 2000, the evidence did not demonstrate 
that folliculitis caused ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnance.  Accordingly, there is a 
preponderance of the evidence against an increased rating 
prior to September 7, 2000.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine, but in 
each case, there is not an approximate balance of positive 
and negative evidence of record. Therefore, reasonable doubt 
could not be resolved in the veteran's favor. 

The Board finds that a 50 percent rating is warranted from 
September 7, 2000 to September 26, 2000.  A September 7, 2000 
VA examination indicated that  folliculitis was manifested by 
a papular rash of the scalp with various stages of 
ulceration.  The September 26, 2000 treatment note indicated 
that folliculitis was resolving.  Accordingly, a 50 percent 
rating is appropriate from September 7, 2000 to September 26, 
2000.    

The Board finds that a rating in excess of 30 percent is not 
warranted for the time period between September 26, 2000 and 
August 30, 2002.  Medical records during this time period do 
not contain any findings of ulceration, extensive exfoliation 
or crusting or nervous manifestations that would warrant a 
rating in excess of 30 percent under DC 7806.

The Board also finds that a rating in excess of 30 percent is 
not warranted after August 30, 2002, under either the old or 
new rating criteria.  The evidence after August 30, 2002 is 
negative for any findings of ulceration, extensive 
exfoliation or crusting or nervous manifestations.  
Therefore, a higher rating could not be awarded under the 
version of DC 7806 that was in effect prior to August 30, 
2002.  There is also no basis for an increased rating under 
the revised rating criteria.  The revised criteria provide 
that a rating in excess of 30 percent is warranted when more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2007).  Those 
requirements are not met in this case, as VA examination 
reports show that folliculitis affects less than 40 percent 
of the entire body or  40 percent of exposed areas and does 
not require constant or near-constant systemic therapy.  The 
Board has considered the applicability of the benefit-of-the-
doubt doctrine, but in each case, there is not an approximate 
balance of positive and negative evidence of record. 
Therefore, reasonable doubt could not be resolved in the 
veteran's favor. 


III.  Extraschedular considerations

The Board has considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the disabilities on appeal.  There is 
no evidence that the veteran's left index finger or skin 
disabilities, alone, cause marked interference with 
employment (beyond that contemplated in the evaluation 
assigned) or necessitate frequent periods of hospitalization.  
Accordingly, the veteran's claims do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and the Board is not required to remand these 
claims to the RO for the procedural actions outlined in 38 
C.F.R. 
§ 3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Prior to September 9, 2000, an increased evaluation for 
folliculitis is denied.

A 50 percent evaluation for folliculitis is granted from 
September 9, 2000 to September 26, 2000, subject to 
regulations governing the payment of monetary benefits.

From September 26, 2000, a rating in excess of 30 percent for 
folliculitis is denied.  

A 10 percent evaluation for fracture of proximal 
interphalangeal joint, left index finger, is granted, subject 
to regulations governing the payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


